UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
________________________________________

DWAYNE WASHINGTON
                                                                                 DECISION
                                          Plaintiff,                               and
                                                                                  ORDER
                 v.
                                                                              17-cv-00957-LGF
                              1
NANCY A. BERRYHILL, Commissioner of                                              (consent)
Social Security,

                           Defendant.
_________________________________________

APPEARANCES:                      LAW OFFICES OF KENNETH R. HILLER, PLLC
                                  Attorneys for Plaintiff
                                  BRANDI SMITH, of Counsel
                                  6000 North Bailey Avenue
                                  Suite 1A
                                  Amherst, New York 14226


                                  JAMES P. KENNEDY, JR.
                                  UNITED STATES ATTORNEY
                                  Attorney for Defendant
                                  SEAN STEWART
                                  Assistant United States Attorney, of Counsel
                                  Federal Centre
                                  138 Delaware Avenue
                                  Buffalo, New York 14202, and

                                  VERNON NORWOOD
                                  United States Social Security Administration
                                  Office of the General Counsel, of Counsel
                                  26 Federal Plaza
                                  Room 3904
                                  New York, New York 10278, and



1
  Nancy A. Berryhill became Acting Commissioner of the Social Security Administration on January 23,
2017. Pursuant to Rule 25(d) of the Federal Rules of Civil Procedure, Nancy A. Berryhill should be
substituted for Carolyn Colvin as the defendant in this suit. No further action is required to continue this
suit by reason of sentence one of 42 U.S.C. § 405(g).
                                DENNIS J. CANNING, and
                                SEAN NEVILLE STEWART
                                Special Assistant United States Attorney, of Counsel
                                c/o Social Security Administration
                                Office of General Counsel
                                601 East 12th Street
                                Room 965
                                Kansas City, Missouri 64106



                                    JURISDICTION

        On June 19, 2018, the parties consented, pursuant to 28 U.S.C. ' 636(c) and a

Standing Order (Dkt. No. 10), to proceed before the undersigned. (Dkt. No. 10-1). The

court has jurisdiction over the matter pursuant to 42 U.S.C. ' 405(g). The matter is

presently before the court on motions for judgment on the pleadings, filed on May 5,

2018, by Plaintiff (Dkt. No. 7), and on August 8, 2018 by Defendant (Dkt. No. 15).



                             BACKGROUND and FACTS

        Plaintiff Dwayne Washington (“Plaintiff”), brings this action pursuant to the Social

Security Act (“the Act”), seeking review of the Acting Commissioner of Social Security

(“the Commissioner” or “Defendant”) decision denying his application for Supplemental

Security Income (“SSI”) under Title XVI of the Act (“disability benefits”). Plaintiff, born

on September 1, 1981 (R. 17),2 alleges that he became disabled on August 8, 2013,

when he became unable to work as a result of right eye blindness, schizophrenia,




2
 “R” references are to the page numbers in the Administrative Record electronically filed by the
Defendant in this case for the Court’s review. (Dkt. No. 7).
                                                     2
hallucinations, hearing voices, short term memory loss, severe lower back pain,

difficulty lifting, and high blood pressure. (R. 182).

       Plaintiff’s application for disability benefits was initially denied by Defendant on

October 24, 2013 (R. 93), and pursuant to Plaintiff’s request, a hearing was held before

Administrative Law Judge Sharon Seeley (“Judge Seeley” or “the ALJ”) on November 9,

2015, in Buffalo, New York, at which Plaintiff, represented by Michael Pretsch, Esq.

(“Pretsch”) appeared and testified. (R. 29-76). Vocational expert Josiah Pearson (“VE

Pearson” or “the VE”), also testified. (R. 67-76). The ALJ’s decision denying Plaintiff's

claim was rendered on April 1, 2016. (R. 10-24). Plaintiff requested review by the

Appeals Council, and on July 28, 2017, the ALJ’s decision became Defendant’s final

decision when the Appeals Council denied Plaintiff’s request for review. (R. 1-4). This

action followed on September 26, 2017, with Plaintiff alleging that the ALJ erred by

failing to find him disabled. (Dkt. No. 1).

       On May 10, 2018, Plaintiff filed a motion for judgment on the pleadings

(“Plaintiff’s motion”), accompanied by a memorandum of law (Dkt. No. 7-1) (“Plaintiff’s

Memorandum”). On August 8, 2018, Defendant filed a motion for judgment on the

pleadings (“Defendant’s motion”), accompanied by a memorandum of law (Dkt. No. 15-

1) (“Defendant’s Memorandum”). On August 29, 2018, Plaintiff filed a reply (Dkt. No.

16) to Defendant’s motion for judgment on the pleadings (“Plaintiff's Reply”). Oral

argument was deemed unnecessary.




                                              3
                                   DISCUSSION

       A district court may set aside the Commissioner’s determination that a claimant is

not disabled if the factual findings are not supported by substantial evidence, or the

decision is based on legal error. See 42 U.S.C. 405(g); Green-Younger v. Barnhart,

335 F.3d 99, 105-06 (2d Cir. 2003). “Substantial evidence” means ‘such relevant

evidence as a reasonable mind might accept as adequate.’” Shaw v. Chater, 221 F.3d

126, 131 (2d Cir. 2000).

A.     Standard and Scope of Judicial Review

       The standard of review for courts reviewing administrative findings regarding

disability benefits, 42 U.S.C. §§ 401-34 and 1381-85, is whether the administrative law

judge's findings are supported by substantial evidence. Richardson v. Perales, 402

U.S. 389, 401 (1971). Substantial evidence requires enough evidence that a

reasonable person would "accept as adequate to support a conclusion." Consolidated

Edison Co. v. N.L.R.B., 305 U.S. 197, 229 (1938). When evaluating a claim, the

Commissioner must consider "objective medical facts, diagnoses or medical opinions

based on these facts, subjective evidence of pain or disability (testified to by the

claimant and others), and . . . educational background, age and work experience."

Dumas v. Schweiker, 712 F.2d 1545, 1550 (2d Cir. 1983) (quoting Miles v. Harris, 645

F.2d 122, 124 (2d Cir. 1981)). If the opinion of the treating physician is supported by

medically acceptable techniques and results from frequent examinations, and the

opinion supports the administrative record, the treating physician's opinion will be given

controlling weight. Schisler v. Sullivan, 3 F.3d 563, 567 (2d Cir. 1993); 20 C.F.R. §

404.1527(d); 20 C.F.R. § 416.927(d). The Commissioner's final determination will be
                                             4
affirmed, absent legal error, if it is supported by substantial evidence. Dumas, 712 F.2d

at 1550; 42 U.S.C. §§ 405(g) and 1383(c)(3). "Congress has instructed . . . that the

factual findings of the Secretary,3 if supported by substantial evidence, shall be

conclusive." Rutherford v. Schweiker, 685 F.2d 60, 62 (2d Cir. 1982).

       The applicable regulations set forth a five-step analysis the Commissioner must

follow in determining eligibility for disability insurance benefits. 20 C.F.R. §§ 404.1520

and 416.920. See Bapp v. Bowen, 802 F.2d 601, 604 (2d Cir. 1986); Berry v.

Schweiker, 675 F.2d 464 (2d Cir. 1982). The first step is to determine whether the

applicant is engaged in substantial gainful activity during the period for which benefits

are claimed. 20 C.F.R. §§ 404.1520(b) and 416.920(b). If the claimant is engaged in

such activity the inquiry ceases and the claimant is not eligible for disability benefits. Id.

The next step is to determine whether the applicant has a severe impairment which

significantly limits the physical or mental ability to do basic work activities as defined in

the applicable regulations. 20 C.F.R. §§ 404.1520(c) and 416.920(c). Absent an

impairment, the applicant is not eligible for disability benefits. Id. Third, if there is an

impairment and the impairment, or an equivalent, is listed in Appendix 1 of the

regulations and meets the duration requirement, the individual is deemed disabled,

regardless of the applicant's age, education or work experience, 20 C.F.R. §§

404.1520(d) and 416.920(d), as, in such a case, there is a presumption the applicant

with such an impairment is unable to perform substantial gainful activity.4 42 U.S.C. §§


3
  Pursuant to the Social Security Independence and Program Improvements Act of 1994, the function of
the Secretary of Health and Human Services in Social Security cases was transferred to the
Commissioner of Social Security, effective March 31, 1995.
4
  The applicant must meet the duration requirement which mandates that the impairment must last or be
expected to last for at least a twelve-month period. 20 C.F.R. §§ 404.1509 and 416.909.
                                                     5
423(d)(1)(A) and 1382(c)(a)(3)(A); 20 C.F.R. §§ 404.1520 and 416.920. See also

Cosme v. Bowen, 1986 WL 12118, at * 2 (S.D.N.Y. 1986); Clemente v. Bowen, 646

F.Supp. 1265, 1270 (S.D.N.Y. 1986).

       However, as a fourth step, if the impairment or its equivalent is not listed in

Appendix 1, the Commissioner must then consider the applicant's "residual functional

capacity" and the demands of any past work. 20 C.F.R. §§ 404.1520(e), 416.920(e). If

the applicant can still perform work he or she has done in the past, the applicant will be

denied disability benefits. Id. Finally, if the applicant is unable to perform any past

work, the Commissioner will consider the individual's "residual functional capacity," age,

education and past work experience in order to determine whether the applicant can

perform any alternative employment. 20 C.F.R. §§ 404.1520(f), 416.920(f). See also

Berry, 675 F.2d at 467 (where impairment(s) are not among those listed, claimant must

show that he is without "the residual functional capacity to perform [his] past work"). If

the Commissioner finds that the applicant cannot perform any other work, the applicant

is considered disabled and eligible for disability benefits. 20 C.F.R. §§ 404.1520(g),

416.920(g). The applicant bears the burden of proof as to the first four steps, while the

Commissioner bears the burden of proof on the final step relating to other employment.

Berry, 675 F.2d at 467.

       In reviewing the administrative finding, the court must follow the five-step

analysis and 20 C.F.R. § 416.935(a) (“§ 416.935(a)”), to determine if there was

substantial evidence on which the Commissioner based the decision. 20 C.F.R. §

416.935(a); Richardson, 402 U.S. at 410.


                                              6
B.     Substantial Gainful Activity

       The first inquiry is whether the applicant engaged in substantial gainful activity.

"Substantial gainful activity" is defined as "work that involves doing significant and

productive physical or mental duties” done for pay or profit. 20 C.F.R. § 404.1510(a)(b).

Substantial work activity includes work activity that is done on a part-time basis even if it

includes less responsibility or pay than work previously performed. 20 C.F.R. §

404.1572(a). Earnings may also determine engagement in substantial gainful activity.

20 C.F.R. § 404.1574. In this case, the ALJ concluded Plaintiff had not engaged in

substantial gainful activity since August 8, 2013, Plaintiff's alleged onset date of

disability. (R. 7). Plaintiff does not contest this finding.

C.     Severe Physical or Mental Impairment

       The second step of the analysis requires a determination whether the disability

claimant had a severe medically determinable physical or mental impairment that meets

the duration requirement in 20 C.F.R. § 404.1509 (“§ 404.1509"), and significantly limits

the claimant’s ability to do "basic work activities." If no severe impairment is found, the

claimant is deemed not disabled and the inquiry ends. 20 C.F.R. § 404.1420(a)(4)(ii).

       The Act defines "basic work activities" as "abilities and aptitudes necessary to do

most jobs," and includes physical functions like walking, standing, sitting, lifting,

pushing, pulling, reaching, carrying, or handling; capacities for seeing, hearing, and

speaking; understanding, carrying out, and remembering simple instructions; use of

judgment; responding appropriately to supervision, co-workers and usual work

situations; and dealing with changes in a routine work setting. 20 C.F.R. §§
                                               7
404.1521(b) (“§ 404.1521(b)"), 416.921(b). The step two analysis may do nothing more

than screen out de minimus claims, Dixon v. Shalala, 54 F.3d 1019, 1030 (2d Cir.

1995), and a finding of a non-severe impairment should be made only where the

medical evidence establishes only a slight abnormality which would have no more than

a minimal effect on the claimant’s ability to work. Rosario v. Apfel, 1999 WL 294727, at

*5 (E.D.N.Y. March 19, 1999) (quoting Social Security Ruling (“SSR”) 85-28, 1985 WL

56856).

       In this case, the ALJ determined that Plaintiff suffered from the severe

impairments of schizoaffective disorder, depressive disorder, anxiety disorder without

agoraphobia, substance (marijuana) abuse, and hypertension. (R. 7). Plaintiff does not

contest the ALJ’s step two disability findings.

D. Listing of Impairments

       At step three, the ALJ found that Plaintiff's impairments did not meet or medically

equal the criteria for disability under Appendix 1 of 20 C.F.R. Pt. 404, Subpt. P (“The

Listing of Impairments”), specifically 20 C.F.R. Pt. 404, Subpt. P, Appendix 1, § 4.00

(Cardiovascular System), 20 C.F.R. Pt. 404, Subpt. P, Appendix 1, § 12.03

(Schizophrenic, Paranoid, and other Psychotic Disorders), 20 C.F.R. Pt. 404, Subpt. P,

Appendix 1, § 12.04 (Affective Disorders), 20 C.F.R. Pt. 404, Subpt. P, Appendix 1, §

12.06 (Anxiety-Related Disorders), and 20 C.F.R. Pt. 404, Subpt. P, Appendix 1, §

12.09 (Substance Addiction Disorders). Plaintiff does not contest the ALJ’s step three

findings.




                                             8
E. Residual functional capacity

       Once an ALJ finds a disability claimant does not have a severe medically

determinable physical or mental impairment, 20 C.F.R. § § 404.1520(a)(4)(ii), that

significantly limits the claimant’s physical and mental ability to do work activities, Berry,

675 F.2d at 467, and the claimant is not able, based solely on medical evidence, to

meet the criteria established for an impairment listed under Appendix 1, the burden

shifts to the Commissioner to show that despite the claimant’s severe impairment, the

claimant has the residual functional capacity to perform alternative work, 20 C.F.R.

§ 404.1520(a)(4)(iv), and prove that substantial gainful work exists that the claimant is

able to perform in light of the claimant’s physical capabilities, age, education, experience,

and training.   Parker, 626 F.2d 225 at 231.         To make such a determination, the

Commissioner must first show that the applicant's impairment or impairments are such

that they nevertheless permit certain basic work activities essential for other employment

opportunities. Decker v. Harris, 647 F.2d 291, 294 (2d Cir. 1981). Specifically, the

Commissioner must demonstrate by substantial evidence the applicant's "residual

functional capacity" with regard to the applicant's strength and "exertional capabilities."

Id. An individual's exertional capability refers to the performance of "sedentary," "light,"

"medium," "heavy," and "very heavy" work. Decker, 647 F.2d at 294.

       In this case, the ALJ found that Plaintiff was capable of performing medium work

with limitations to Plaintiff's ability to understand, remember and carry out simple

instructions and tasks, make simple work related decisions commensurate with tasks,

maintain attention and concentration sufficient for such tasks with customary work breaks,

occasional interaction with supervisors, occasional incidental contact with coworkers and
                                              9
the general public, no work in coordination with others, a low stress work environment

with no supervisory responsibilities, no work at a productive rate pace, and no more than

occasional changes in work place activities, procedures and settings. (R. 16-17).

       Plaintiff alleges that the ALJ’s residual functional capacity assessment is without

support of substantial evidence as the ALJ erred in rejecting of the consultative

psychiatric opinion of Gregory Fabiano, Ph.D. (“Dr. Fabiano”) (R. 346-50), and findings

on a Mental Health Residual Functional Capacity Assessment completed by

psychological consultant J. Straussner Ph.D. (“Dr. Straussner”) (R. 89-91). Plaintiff

contends that the ALJ’s residual functional capacity assessment of Plaintiff was

therefore based on the ALJ’s lay opinion and created a gap in the record. Plaintiff's

Memorandum at 23-25. Defendant maintains that the ALJ’s residual functional capacity

assessment of Plaintiff was based on substantial evidence, that the ALJ properly

afforded weight to the findings of Dr. Fabiano and Dr. Straussner and included such

findings on the ALJ’s residual functional capacity assessment. Defendant’s

Memorandum at 14-20. Plaintiff's argument on this issue is without merit.

       Plaintiff relies on the court’s ruling in Hopper v. Berryhill (“Hopper”), 2017 WL

5712307, at *3 (W.D.N.Y. Nov. 28, 2017), to support Plaintiff's contention that the ALJ’s

summary rejection of the findings of Drs. Fabiano and Straussner resulted in a residual

functional capacity based on the ALJ’s lay opinion and an evidentiary gap in the record.

Plaintiff's Memorandum at 27. Plaintiff's argument is misplaced. The court in Hopper

found that the ALJ erred in rejecting the singular medical opinion on record regarding

Plaintiff's mental capacity. Hopper, 2017 WL 5712307, at *3. In this case, the ALJ

afforded little weight to the residual functional capacity findings of Dr. Fabiano (R. 20),
                                             10
but did not completely reject as Plaintiff's asserts, Dr. Fabiano’s findings, and somewhat

more weight to Dr. Straussner’s mental residual functional capacity assessment of

Plaintiff, finding Dr. Straussner’s opinion that Plaintiff had a significant limitation to

dealing with others was more consistent with Plaintiff's medical treatment records. (R.

21). The ALJ included in the residual functional capacity assessment of Plaintiff Dr.

Straussner’s finding that Plaintiff had the ability to respond to supervision while

performing customary work involving brief/superficial contact with co-workers and the

public (R. 90), had a moderate limitation to accepting instructions and responding

appropriately to criticism from supervisors, ask simple questions or request assistance,

interact appropriately with the general public, and was not significantly limited in his

ability to maintain socially acceptable behavior and adhere to basic standards of

neatness and cleanliness (R. 89). Dr. Straussner’s findings are consistent with the

ALJ’s residual functional assessment that Plaintiff's ability to perform medium work

should include limitations to Plaintiff's ability to make simple work related decisions,

maintain attention and concentration sufficient with simple tasks with customary work

breaks, occasional interaction with supervisors, occasional contact with coworkers and

the general public, never work in coordination with others, work at a production rate

pace, in a loss stress environment (with no supervisory responsibilities), with no more

than occasional changes in work routines, procedures, or settings (R. 17), which the VE

opined included the job of housekeeping cleaner. (R. 68). The ALJ’s residual functional

capacity assessment of Plaintiff is also consistent with Dr. Fabiano’s finding that Plaintiff

was able to perform simple tasks independently, learn new tasks, and that Plaintiff had

a moderate limitation to his ability to adequately relate with others. (R. 349), which the
                                               11
ALJ also included in the residual functional capacity determination. The ALJ’s residual

functional capacity assessment is therefore supported by substantial evidence and was

not the result of the ALJ’s lay opinion as Plaintiff contends. See Matta v. Astrue, 508

Fed. App’x. 53, 56 (2d. Cir. 2013) (ALJ’s residual functional capacity finding need not

perfectly correspond to medical source opinions where residual functional capacity is

consistent with the record as a whole). Plaintiff's motion on this issue is DENIED.



                                  CONCLUSION

      Based on the foregoing, Plaintiff's motion (Doc. No. 7) is DENIED; Defendant’s

motion (Doc. No. 15) is GRANTED. The Clerk of Court is ordered to close the file.

SO ORDERED.
                                              /s/ Leslie G. Foschio
                                         _________________________________
                                                  LESLIE G. FOSCHIO
                                         UNITED STATES MAGISTRATE JUDGE


DATED:       March 5, 2019
             Buffalo, New York




                                            12
